

Exhibit 10.8
SUMMARY OF CHEVRON INCENTIVE PLAN AWARD CRITERIA


The Chevron Incentive Plan (CIP) is designed to recognize yearly performance
achievements. Chevron’s named executive officers (NEOs) are eligible to receive
awards under the CIP. Annual operating and financial results figure prominently
into this assessment, along with demonstrated progress on key business
initiatives. Individual leadership is also recognized through this award. The
award is delivered as an annual cash bonus based upon a percentage of base
salary and is calculated as follows:


Base Salary
X
CIP Award Target
X
Corporate Performance Rating
X
Individual Performance Modifier







CIP Award Target. Before the beginning of each performance year, the Management
Compensation Committee (“MCC”) of the Board of Directors establishes a CIP Award
Target for each NEO, which is based on a percentage of the NEO’s base salary.
The MCC sets target awards based on the median award of Chevron’s Oil Industry
Peer Group (viz. Anadarko Petroleum, BP, ConocoPhillips, Exxon Mobil, Hess,
Marathon Oil, Marathon Petroleum, Occidental Petroleum, Phillips 66, Royal Dutch
Shell, Tesoro and Valero Energy). All individuals in the same salary grade have
the same target, which provides internal equity and consistency.


Corporate Performance Rating. After the end of the performance year, the MCC
sets the Corporate Performance Rating. This rating reflects the MCC’s overall
assessment of the Company’s performance for that year, based on a range of
metrics used to measure performance against plan in four broad categories:
financial; health, environment and safety; operating; and project development
and commercial transactions. The MCC has discretion on weighting the categories
and on weighting the performance metrics within each category. Performance is
viewed across multiple parameters (absolute results; results versus plan;
results versus peers and/or general industry; performance trends over time) and
distinctions are made between the controllable and noncontrollable aspects of
the metrics. With these metrics as the foundation, the MCC exercises its
discretion in setting the Corporate Performance Rating. The minimum Corporate
Performance Rating is zero and the maximum is 200 percent. The MCC also reviews
actual annual cash award payments for the prior year for Chevron and our Oil
Industry Peer Group (identified above), compared with actual business
performance for Chevron and for our Oil Industry Peer Group. This comparison
assures that the process for determining the Corporate Performance Rating is
consistent with our peer group and that actual awards are consistent with both
Chevron performance and performance relative to our peers.


Individual Performance Modifier. The MCC also takes into account individual
performance. This is largely a personal leadership dimension, recognizing the
individual effort and initiative expended and demonstrated progress on key
business initiatives during the course of the year. The MCC uses its judgment in
analyzing the individual performance of each NEO, his or her enterprise and
business segment leadership, and how the business units reporting to the NEO
performed. Chevron’s CEO makes recommendations to the MCC as to the Individual
Performance Modifier of each of the other NEOs.


Chevron reports annual CIP awards to each of its NEOs in its Annual Report on
Form 10-K or its annual Proxy Statement.

